DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed 16 MAY 2022 has been considered.  Applicant has elected Group I: Claims 1-11 to be considered for examination with traverse. Claims 12-15 are withdrawn. Claim 16 is new and dependent upon Claim 1. 
Current pending claims are Claims 1-11 and 16  and are considered on the merits below. 
	
Election/Restrictions
Applicant's election with traverse of Group I: Claim 1-11 in the reply filed on 16 MAY 2022 is acknowledged.  The traversal is on the ground(s) that the technical feature is not taught by DAI .  This is not found persuasive because the DAI reference teaches the special technical feature of a diagnostic device.  The Examiner has recharacterized the DAI reference in the rejection below compared to how it was mapped in the restriction. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 NOVMEBER 2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 28 NOVEMBER 2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
The use of the term BLUETOOTH®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the health condition" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DAI, CN 1828307 A, submitted on the Information Disclosure Statement on 28 NOVEMBER 2018; Foreign Patent Documents Cite No. 3.
The Examiner has obtained a machine translation of the DAI reference from https://worldwide.espacenet.com.  The rejection below is based off of the translation that is attached with this Office Action. 
Applicant’s invention is drawn towards a device, a diagnostic device. 
Regarding Claim 1, the reference DAI discloses a diagnostic device, abstract, [0028], Figure 1, device 100, comprising: a reusable part to receive a container of an agent, Figure 2, lower housing 203 is reusable to receive a test element 207 that has a reagent loading area, [0029-0032], the reusable part a plurality of diagnostic tests, Figure 2, [0013, 0043], lower housing 203 has at least one test element (for more than one diagnostic test); a disposable part detachably attached to the reusable part, Figure 2, handle portion sample collector 102 (only consisting of the upper and lower housings 203/205 are the reusable) and the lower portion of the sample collector 102 (comprising the absorbent member 213 is the disposable part), [0029, 0035, 0043]; and a tester comprising a fluid channel to transport the agent to combine the fluid agent and the target sample to form a fluid combination, and to use the fluid combination to diagnose a condition of the target sample, Figure 2 and 5, channel 503, [0029], [0032-0034].
Additional Disclosures Included are: Claim 2: wherein the diagnostic device of claim 1, wherein the agent comprises a buffer, Examiner’s Note: "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935)., and the diagnostic device further comprises a pack of a reagent in solid form, wherein the pack when punctured allows for mixing of the reagent and the buffer to provide a liquid mixture, and wherein the tester is to combine the liquid mixture with the target sample to form the fluid combination, [0043], locked position sample is squeezed out and compressed again.; Claim 7: wherein the diagnostic device of claim 1, wherein the agent comprises a reagent, [0031, 0032]. Examiner’s Note: "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).; Claim 10: wherein the diagnostic device of claim 1, wherein the agent in the reusable part comprises a first reagent, and the tester is to perform a first type of diagnostic test of a fluid combination of the target sample and the first reagent, and wherein: the reusable part further includes a second reagent different from the first reagent, and the tester is to mix the second reagent and the target sample to form a second mixture, and to use the second mixture to perform a second type of diagnostic test different from the first type of diagnostic test, [0031-0034], strips may have specific binding molecules and reagents for performing immunoassays, matrix may have a sample loading area, a reagent or label area, and a detection area.; and Claim 16: wherein the diagnostic device of claim 1, wherein the container of agent is a container of liquid agent that is fluidly connected by the reusable part to the tester, [0032] test element is a test strip with a matrix, having a loading area, [0029], Figure 2 and 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over DAI and further in view of ATHANSIOU, US Publication No. 2017/0106371 A1. 
Regarding Claims 3-6, the reference DAI discloses the claimed invention but is silent in regards to wherein the tester further comprises a chip, a controller and a heater.  
The ATHANSIOU reference discloses a diagnostic device, Figure 1, abstract, comprising: a reusable part, Figure 1, analyzer 110, [0105], a disposable part detachably attached to the reusable part, Figure 1 and 15, 16, cartridge 80, [0168], and comprising a sample collector to collect a target sample, Figure 1, swab 1 to taking sample and a target sample, [0105]; and a tester comprising a fluid channel to transport the agent to combine the fluid agent and the target sample to form a fluid combination, Figure 15, sample port 84,  [0168-0171], and to use the fluid combination to diagnose a condition of the target sample, [0106]. 
The ATHANSIOU reference further discloses the wherein the tester comprises a chip comprising microfluidic channels through which the target sample and the agent are able to flow, the chip to draw the agent from the container and the target sample from the sample collector, Figure 12, [0186] and wherein the chip is part of the disposable part, Figure 12, [0166-0169].
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the DAI reference’s tester with a chip as taught by ATHANSIOU for detecting nucleic acids, proteins, or other molecules on an array so sensor on the chip. 
The ATHANSIOU reference further discloses the wherein the tester comprises a controller and the controller is part of the reusable part or the disposable part. [0047, 0184]. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the DAI reference’s tester with controller as taught by to control the timing or reaction of between the reagents and fluid.  
Regarding Claim 8, the DAI reference disclose the claimed invention but is silent in regards to wherein the agent comprises a buffer.
Examiner’s Note: "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
The ATHANSIOU reference further discloses agent is a buffer, [0106, 0110, 0148]. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the DAI reference so that the agent comprises a buffer for use in nucleic acid amplification, [0113]. 
Additional Disclosure Included is Claim 9: wherein the diagnostic device of claim 8, wherein the reusable part is to further receive a container including a reagent, wherein the tester is to mix the buffer and the target sample by ejecting the buffer into a chamber that contains the target sample, to produce a mixture of the buffer and the target sample, wherein the sample collector is to draw the mixture of the buffer and the target sample from the chamber, and wherein the tester is to further: combine the mixture of the buffer and the target sample with the reagent to form a fluid combination of the buffer, the target sample, and the reagent, and test the fluid combination of the buffer, the target sample, and the reagent to diagnose the health condition, DAI [0043].
Regarding Claim 11, the DAI reference discloses the claimed invention but is silent in regards to wherein the tester further comprises a  heater.  
The ATHANSIOU reference further disclose the tester further comprises a heater to heat the fluid combination of the agent and the target sample, Figure 12, [0184, 0186]. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the DAI reference’s tester with a heater to control the timing of the reaction between reagents in the wax and the fluid, ATHANSIOU [0184].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797